Citation Nr: 1215918	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  03-31 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for head injury residuals, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for food poisoning residuals, and if so, whether service connection is warranted.  

3. Whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for neck injury residuals, and if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) with nightmares, and if so, whether service connection is warranted.  

5.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for right shoulder injury residuals, and if so, whether service connection is warranted.  

6.  Entitlement to service connection for a chronic right lower extremity disorder to include leg drag.  

7.  Entitlement to service connection for a chronic left lower extremity disorder.  

8.  Entitlement to service connection for a chronic lung disorder claimed as the result of paint exposure.  

9.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's lumbar spine degenerative disc disease with radiculopathy for the period prior to August 22, 2009.  

10.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's lumbar spine degenerative disc disease with radiculopathy for the period on and after August 22, 2009.  

11.  Entitlement to an increased disability evaluation for the Veteran's migraine headaches, currently evaluated as 10 percent disabling.  

12.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:  Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's mother


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to September 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for head injury residuals and denied increased disability evaluations for both the Veteran's lumbar spine degenerative disc disease with radiculopathy and his migraine headaches.  In April 2003, the Veteran submitted a notice of disagreement (NOD) with the March 2003 rating decision.  In April 2003, the RO, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for paint exposure residuals.  The Veteran did not submit a NOD with that decision.  In August 2003, the RO issued a statement of the case (SOC) to the Veteran.  In October 2003, the Veteran submitted an Appeal to the Board (VA Form 9) from the determination that new and material evidence had not been received to reopen his claim of entitlement to service connection for head injury residuals and the denial of increased evaluations for his lumbar spine disorder and migraine headaches.  

In July 2007, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for right shoulder injury residuals and denied service connection for both PTSD with nightmares and neck injury residuals.  The Veteran did not submit a NOD with the adverse decision.  

In September 2008, the Houston, Texas, Regional Office determined that new and material evidence had been received to reopen the Veteran's claims of entitlement to service connection for both  neck injury residuals and PTSD with nightmares; denied those claims on the merits; determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to food poisoning residuals and right shoulder injury residuals; and denied service connection for right leg drag.  In October 2008, the Veteran submitted a NOD with the September 2008 decision.  In November 2008, the RO issued a SOC to the Veteran which addressed the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for both food poisoning residuals and right shoulder injury residuals and service connection for a neck disorder, PTSD with nightmares, a neck disorder, and right leg drag.  In November 2008, the Veteran submitted an Appeal to the Board (VA Form 9) from the September 2008 rating decision.  

In September 2009, the RO increased the evaluation for the Veteran's lumbar spine degenerative disc disease with radiculopathy from 10 to 40 percent and effectuated the award as of August 22, 2009.  In February 2011, the RO denied both service connection for a lung disorder claimed as the result of paint exposure and a left lower extremity disorder and a TDIU.  In February 2011, the Veteran submitted a NOD with the denial of both service connection for a chronic lung disorder and a chronic left lower extremity disorder and a TDIU.  

As to the issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for head injury residuals, food poisoning residuals, neck injury residuals, PTSD with nightmares, and right shoulder injury residuals, , the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reframed the issue of service connection for right leg drag  as entitlement to service connection for a chronic right lower extremity disorder to include right leg drag in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for chronic head injury residuals to include brain damage, blackouts, and memory loss, chronic food poisoning residuals to include a gastrointestinal disorder and an impaired sense of taste, a chronic cervical spine disorder to include neck injury residuals; a chronic acquired psychiatric disorder to include PTSD and an adjustment disorder, a chronic right shoulder disorder, a chronic right lower extremity disorder, a chronic left lower extremity disorder, and a chronic lung disorder claimed as the result of paint exposure; increased evaluations for the Veteran's lumbar degenerative disc disease with radiculopathy and his migraine headaches; and a TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

In December 1996, the Veteran submitted an informal application to reopen his claim of entitlement to service connection for a dental disorder.  In October 2005, the Veteran submitted an informal claim to reopen his claim of entitlement to paint exposure residuals.  A July 2006 written statement from the Veteran may be reasonably construed as an informal claim of entitlement to service connection for a left shoulder disorder.  In March 2010, the Veteran submitted an informal application to reopen his claims of entitlement to service connection for right knee injury residuals and chemical exposure residuals.  These issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  They are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In July 1997, the RO determined that new and material evidence had not been 
received to reopen the Veteran's claim of entitlement to service connection for head injury residuals.  The Veteran was informed in writing of the adverse determination and his appellate rights in August 1997.  He did not submit a NOD with the decision.  

2.  The additional documentation submitted since the July 1997 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

3.  In July 1997, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for food poisoning residuals.  The Veteran was informed in writing of the adverse determination and his appellate rights in August 1997.  He did not submit a NOD with the decision.  

4.  The additional documentation submitted since the July 1997 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

5.  In July 2007, the RO denied service connection for neck injury residuals.  The Veteran was informed in writing of the adverse determination and his appellate rights in July 2007.  He did not submit a NOD with the decision.  

6.  The additional documentation submitted since the July 2007 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

7.  In July 2007, the RO denied service connection for PTSD with nightmares.  The Veteran was informed in writing of the adverse determination and his appellate rights in July 2007.  He did not submit a NOD with the decision.  

8.  The additional documentation submitted since the July 2007 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  
9.  In July 2007, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for right shoulder injury residuals.  The Veteran was informed in writing of the adverse determination and his appellate rights in July 2007.  He did not submit a NOD with the decision.  

10.  The additional documentation submitted since the July 2007 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The July 1997 rating determination that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for head injury residuals is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for head injury residuals has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2011).  

2.  The July 1997 rating determination that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for food poisoning residuals is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for food poisoning residuals has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2011).  

3.  The July 2007 rating decision denying service connection for neck injury residuals is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for neck injury residuals has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2011).  

4.  The July 2007 rating decision denying service connection for PTSD with nightmares is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for PTSD with nightmares has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2011).  

5.  The July 2007 rating determination that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for right shoulder injury residuals is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for right shoulder injury residuals has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. In this decision, the Board reopens and remands the Veteran's claims of entitlement to service connection for a head injury residuals, food poisoning residuals, neck injury residuals, PTSD with nightmares, and right shoulder injury residuals.  As such, no discussion of VA's duty to notify and to assist is necessary.  

II.  Applications to Reopen

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2011).  

A.  Head Injury Residuals

1.  Prior RO Decisions

In October 1996, the RO determined that the Veteran had not submitted a well-grounded claim of entitlement to service connection for head injury residuals and denied the claim.  The Veteran was informed in writing of the adverse decision and his appellate rights in October 1996.  The Veteran did not submit a NOD with the decision.  

The evidence upon which the RO formulated its decision may be briefly summarized.  The Veteran's service treatment records indicate that he was seen for multiple head traumas.  Clinical documentation dated in December 1984 states that the Veteran tripped; struck his head on an electrical panel; and sustained a forehead laceration.  The Veteran was diagnosed with a forehead laceration.  Clinical documentation dated in July 1989 relates that the Veteran struck his head on a hatch.  An assessment of a "superficial blunt trauma to head" was advanced.  The report of a June 1993 VA examination for compensation purposes conveys that the Veteran reported having experienced multiple head injuries during active service including a 1986 episode in which he was rendered "unconscious for a few hours after" the trauma.  No chronic head injury residuals were diagnosed.  

In December 1996, the Veteran sought to reopen his claim for service connection.  In July 1997, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for head injury residuals.  The Veteran was informed in writing of the adverse determination and his appellate rights in August 1997.  The Veteran did not submit a NOD with the determination.  

The additional documentation considered by the RO in reaching its determination consisted of written statements from the Veteran.  In a December 1996 written statement, the Veteran reported that he had been struck on the head by a ship's hatch and was treated by naval medical personnel.  

2.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2011) states, in pertinent part, that:  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional documentation submitted since the July 1997 rating determination consists of photocopies of the Veteran's service treatment records; VA clinical and examination records; private clinical documentation; records from the U.S.S. Blakely; photographs; a newspaper article; the transcript of a July 2009 hearing before a VA Decision Review Officer (DRO); and multiple written statements from the Veteran.  A June 2008 VA mental health clinic treatment record notes that an assessment of "[ruleout] cognitive disorder secondary to [traumatic brain injury (TBI)]" was advanced.  At the July 2009 hearing, the Veteran testified that he had been struck on the head by a ship's hatch weighing approximately half a ton.  He stated that he had chronic head injury residuals including memory loss, blackouts, psychiatric issues; and his service-connected headaches.  

The Board observes that the Veteran's testimony is to be presumed to be credible for reopening purposes unless it is found to be incredible on its face.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's testimony includes new assertions that he has chronic head trauma residuals including memory loss, blackouts, and psychiatric issues.  The Board finds that the Veteran's testimony is credible.  The June 2008 VA treatment record states that the Veteran may have a cognitive disorder secondary to a TBI.  The VA treatment record and the Veteran's hearing testimony constitute new and material evidence in that they are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for head injury residuals is reopened.  

B.  Food Poisoning Residuals

1.  Prior RO Decisions

In October 1996, the RO determined that the Veteran had not submitted a well-grounded claim of entitlement to service connection for food poisoning residuals and denied the claim.  The Veteran was informed in writing of the adverse decision and his appellate rights in October 1996.  The Veteran did not submit a NOD with the decision.  

The evidence upon which the RO formulated its decision may be briefly summarized.  The Veteran's service treatment records indicate that he was treated for gastrointestinal complaints.  Clinical documentation dated in April 1992 and May 1992 states that the Veteran complained of nausea, vomiting, and diarrhea after eating chicken wings aboard ship.  An impression of gastroenteritis was advanced.  The report of the Veteran's August 1992 physical examination for service separation states that the Veteran presented a history of "stomach, liver, or intestinal trouble."  On examination, no chronic food poisoning residuals or chronic gastrointestinal disorder was diagnosed.  

In December 1996, the Veteran sought to reopen his claim for service connection.  In July 1997, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for food poisoning residuals.  The Veteran was informed in writing of the adverse determination and his appellate rights in August 1997.  The Veteran did not submit a NOD with the determination.  

The additional documentation considered by the RO in reaching its determination consisted of written statements from the Veteran.  In a December 1996 written statement, the Veteran clarified that he had experienced food poisoning while aboard the U.S.S. Donald. B. Beary.  

2.  New and Material Evidence 

The additional documentation submitted since the July 1997 rating determination consists of photocopies of the Veteran's service treatment records; VA clinical and examination records; private clinical documentation; records from the U.S.S. Blakely; photographs; a newspaper article; the transcript of the July 2009 hearing before a VA DRO; and multiple written statements from the Veteran.  At the July 2009 hearing, the Veteran testified that his chronic food poisoning residuals included an impaired sense of taste.  He believed that his claimed chronic food poisoning residuals were the result of improper inservice medical treatment.  

The Veteran's testimony includes new assertions that he suffers from a chronic impaired sense of taste secondary to his inservice food poisoning.  The Board finds that the Veteran's testimony is credible for purposes of reopening his claim of service connection.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's hearing testimony constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for food poisoning residuals is reopened.  

C.  Neck Injury Residuals

1.  Prior RO Decision

In July 2007, the RO denied service connection for neck injury residuals as the claimed disorder "neither occurred in or was caused by service."  The Veteran was informed in writing of the adverse decision and his appellate rights in July 2007.  The Veteran did not submit a NOD with the decision.  

The evidence upon which the RO formulated its decision may be briefly summarized.  The Veteran's service treatment records do not refer to a neck injury or other chronic neck or cervical spine disorders.  The service documentation does state that the Veteran sustained multiple head traumas including striking his head on a hatch.  A December 1993 chiropractic evaluation from J. Kirkpatrick, M.D., relates that the Veteran complained of upper back pain and presented a history of a "work related injury approximately 2 years ago."  The Veteran was diagnosed with "cervical sprain/strain injury causing myofascitis and myositis."  VA clinical documentation dated in April 2006 states that the Veteran was diagnosed with cervical stenosis and myelopathy.  He subsequently underwent an anterior cervical discectomy and fusion.  

2.  New and Material Evidence 

The additional documentation submitted since the July 2007 rating decision consists of photocopies of the Veteran's service treatment records; VA clinical and examination records; private clinical documentation; records from the U.S.S. Blakely; photographs, a newspaper article; the transcript of the July 2009 hearing before a VA DRO; and multiple written statements from the Veteran.  At the July 2009 hearing, the Veteran testified that he sustained a chronic neck disorder when a half ton ship's hatch hit his head.  The Veteran's mother testified that: the Veteran had complained of chronic neck symptoms immediately after service separation and until the present time; had sought post-service chiropractic treatment; and subsequently underwent surgical spine surgery at a VA facility.  

The Veteran's and his mother's testimony includes new assertions that the Veteran sustained a chronic neck injury when he was struck by a hatch during active service; experienced chronic post-service neck symptoms since service separation; and received chiropractic and surgical treatment for those symptoms.  The Board finds that the Veteran's and his mother's testimony is credible for purposes of reopening his claim of service connection.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's and his mother's hearing testimony constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for neck injury residuals is reopened.  

D.  PTSD with Nightmares

1.  Prior RO Decision

In July 2007, the RO denied service connection for PTSD with nightmares as "there is no evidence that a stressful experience occurred in service and there is no current diagnosis of PTSD."  The Veteran was informed in writing of the adverse decision and his appellate rights in July 2007.  The Veteran did not submit a NOD with the decision.  

The evidence upon which the RO formulated its decision may be briefly summarized.  The Veteran's service treatment records do not refer to PTSD or nightmares.  The documentation does reflect that the Veteran was seen for psychiatric complaints.  An August 1992 naval psychiatric evaluation indicates that the Veteran expressed anger towards his previous command for perceived injustices.  The Veteran was diagnosed with "309.28."  The Board observes that the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) diagnostic code 309.28 denotes an adjustment disorder with mixed anxiety and depressed mood.  The report of the Veteran's August 1992 physical examination for service separation states that the Veteran exhibited psychiatric abnormalities including loss of memory.  A March 2003 VA treatment record reports that the Veteran was being treated for an adjustment disorder and a depressive disorder.  In his January 2006 claim for service connection, the Veteran alleged that he incurred PTSD secondary to his inservice stressful experiences which included being aboard a vessel which came up against the wall of the Panama Canal and having been treated as "a slave" while aboard ship.  A written statement from the Veteran dated in May 2006 indicates that his claimed inservice stressors included a January 1991 incident in which he was aboard the U.S.S. Donald. B. Beary when the ship scraped against the wall of the Panama Canal and a December 1991 incident in which he entered a paint locker aboard the U.S.S. Donald. B. Beary which contained noxious fumes from paint and other chemicals.  

2.  New and Material Evidence 

The additional documentation submitted since the July 2007 rating decision consists of photocopies of the Veteran's service treatment records; VA clinical and examination records; private clinical documentation; records from the U.S.S. Blakely; photographs, a newspaper article; the transcript of the July 2009 hearing before a VA DRO; and multiple written statements from the Veteran.  The documentation from the U.S.S. Blakely indicates that "spill currents from lock caused [starboard] bow to strike quay wall."  An April 2007 VA treatment record states that the Veteran complained of recurrent nightmares.  The Veteran was diagnosed with "PTSD [symptoms]."  At the July 2009 hearing, the Veteran testified that he had experienced several stressful events during active service including being aboard a naval vessel which struck the side of the Panama Canal and being aboard a naval vessel which almost collided with another ship in a fog bank.  The Veteran stated that he had received psychiatric evaluation during active service.  

The Veteran's testimony includes new assertions that he experienced several stressful events during active service.  The Board finds that the Veteran's testimony is credible for purposes of reopening his claim of service connection.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The April 2007 VA treatment record states that the Veteran complained of nightmares and exhibited PTSD symptoms.  The VA treatment record and the Veteran's hearing testimony constitute new and material evidence in that they are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for PTSD with nightmares is reopened. 

E.  Right Shoulder Injury Residuals

1.  Prior RO Decisions

In October 1996, the RO determined that the Veteran had not submitted a well-grounded claim of entitlement to service connection for right shoulder injury residuals and denied the claim.  The Veteran was informed in writing of the adverse decision and his appellate rights in October 1996.  The Veteran did not submit a NOD with the decision.  

The evidence upon which the RO formulated its decision may be briefly summarized.  Naval clinical documentation dated in November 1988 indicates that the Veteran complained of right shoulder pain of one day's duration after lifting an object.  He presented a history of a right shoulder stab wound in approximately 1982.  An assessment of right shoulder strain was advanced.  The report of the Veteran's August 1992 physical examination for service separation states that the Veteran exhibited no upper extremity abnormalities.  
In July 2006, the Veteran subsequently sought to reopen his claim for service connection.  In July 2007, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for right shoulder injury residuals.  The Veteran was informed in writing of the adverse decision and his appellate rights in July 2007.  The Veteran did not submit a NOD with the decision.  

The additional evidence considered by the RO may be briefly summarized.  VA clinical documentation dated in April 2000 indicated that the Veteran complained of right shoulder pain "while working."  In his June 2006 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran asserted that he sustained a chronic shoulder disorder in November 1987.  

2.  New and Material Evidence 

The additional documentation submitted since the July 2007 rating decision consists of photocopies of the Veteran's service treatment records; VA clinical and examination records; private clinical documentation; records from the U.S.S. Blakely; photographs, a newspaper article; the transcript of the July 2009 hearing before a VA DRO; and multiple written statements from the Veteran.  At the July 2009 hearing, the Veteran testified that he had sustained a chronic right shoulder disorder after picking up a heavy roll of Herculite.  He reported that he had experienced chronic right shoulder soreness since his inservice trauma until the present time.  The Veteran stated that he received ongoing right shoulder treatment including prescribed medication.  

The Veteran's testimony includes new assertions that he experienced chronic shoulder pain and soreness since service for which he received ongoing treatment.  The Board finds that the Veteran's testimony is credible for purposes of reopening his claim of service connection.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's hearing testimony constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for right shoulder injury residuals is reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for head injury residuals is granted.  

The Veteran's application to reopen his claim of entitlement to service connection for food poisoning residuals is granted.  

The Veteran's application to reopen his claim of entitlement to service connection for neck injury residuals is granted.  

The Veteran's application to reopen his claim of entitlement to service connection for PTSD with nightmares is granted.  

The Veteran's application to reopen his claim of entitlement to service connection for right shoulder injury residuals is granted.  



REMAND

In light of their reopening above, the Veteran's claims of entitlement to service connection for chronic head injury residuals; chronic food poisoning residuals to include a gastrointestinal disorder and an impaired sense of taste; a chronic cervical spine disorder to include neck injury residuals; a chronic acquired psychiatric disorder to include PTSD and an adjustment disorder; and chronic right shoulder injury residuals are to be determined following a de novo review of the entire record.  

The Veteran asserts that service connection is warranted for chronic head injury residuals, neck injury residuals, and right shoulder injury residuals secondary to his inservice head and shoulder trauma and chronic food poisoning residuals secondary to his ingestion of contaminated food and the lack of proper medical treatment during active service.  He advances that service connection for a chronic right lower extremity disorder is warranted as the claimed disorder was initially manifested during active service.  The Veteran contends further that his lumbar spine degenerative disc disease and migraine headaches have increased in severity and render him unemployable.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Initially, the Board observes that the issues of increased evaluations for the Veteran's service-connected lumbar spine disorder and migraine headaches are inextricably intertwined with the issues of his entitlement to service connection for right and left lower extremity disorders and chronic head injury residuals, respectively, given their overlapping symptomatology.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In reviewing the record, the Board notes that the clinical record is unclear as to whether the Veteran has a chronic right lower extremity disorder separate and apart from his service-connected lumbar degenerative disc disease with radiculopathy.  A July 1992 naval neurological evaluation conveys that the Veteran was observed to have a gait with bilateral foot dragging.  The Veteran was diagnosed with "[ruleout] lumbar disc disease."  A June 2003 VA treatment record states that the Veteran complained of weak and painful legs.  No diagnosis was advanced.  A November 2003 VA treatment record notes that the Veteran complained of chronic back and right leg pain.  He presented a history of a 1990 right leg injury.  No diagnosis was advanced.  VA clinical documentation dated in April 2006 reports that the Veteran complained of bilateral lower extremity weakness and progressive gait dysfunction.  An assessment of lumbar stenosis with neurogenic claudication was advanced.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran has not been afforded a VA examination for compensation purposes which addresses the nature and etiology of either his claimed chronic right lower extremity disorder, chronic head injury residuals, chronic food poisoning residuals, chronic cervical spine disorder, chronic acquired psychiatric disorder, and chronic right shoulder injury residuals,.  He was last afforded a VA examination for compensation purposes which addressed his service-connected lumbar spine degenerative disc disease and migraine headaches in September 2010.  That examination was not conducted with a contemporaneous review of the claims files.  Therefore, the Board finds that further VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

The December 1993 evaluation from J. Kirkpatrick, D.C., notes that the Veteran was treated by "a chiropractor in New York."  Clinical documentation of the cited chiropractic treatment is not of record.  At the July 2009 hearing on appeal, the Veteran testified that he received ongoing treatment for his right lower extremity disorder.  Clinical documentation of the cited treatment is not of record.  Additionally, clinical documentation dated after September 2010 is not of record.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has submitted a timely NOD with the denial of both service connection for a chronic left lower extremity disorder and a chronic lung disorder and a TDIU.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed chronic head injury residuals, chronic food poisoning residuals, chronic cervical spine disorder, chronic acquired psychiatric disorder, chronic right shoulder injury residuals, and chronic right lower extremity disorder and all treatment of his service-connected lumbar spine degenerative disc disease with radiculopathy and migraine headaches after September 2010, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after September 2010.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of his claimed chronic head injury residuals, chronic food poisoning residuals, chronic cervical spine disorder, chronic acquired psychiatric disorder, chronic right shoulder injury residuals, and chronic right lower extremity disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If a diagnosis of PTSD is advanced, the examiner or examiners should identify the specific stressor or stressors supporting such a diagnosis.  If no chronic right lower extremity disorder is identified, the examiner or examiners should specifically state that fact.  

The examiner or examiners should advance opinions addressing the following questions: 

a.  Is it as likely as not (i.e., probability of 50 percent or greater) that any identified chronic head injury residuals had their onset during active service; are related to the Veteran's multiple inservice head traumas; or otherwise originated during active service?  

b.  Is it as likely as not (i.e., probability of 50 percent or greater) that any identified chronic food poisoning residuals, gastrointestinal disorder ,and/or impaired sense of taste had its onset during active service; is related to the Veteran's inservice gastroenteritis; or otherwise originated during active service?  

c.  Is it as likely as not (i.e., probability of 50 percent or greater) that any identified chronic cervical spine disorder had its onset during active service; is related to the Veteran's multiple inservice head traumas; or otherwise originated during active service?  

d.  Is it as likely as not (i.e., probability of 50 percent or greater) that any identified chronic acquired psychiatric disorder had its onset during active service; is related to the Veteran's inservice psychiatric symptoms and/or claimed inservice stressful events; or otherwise originated during active service?  

e.  Is it as likely as not (i.e., probability of 50 percent or greater) that any identified chronic right shoulder disorder had its onset during active service; is related to the Veteran's inservice right shoulder strain; or otherwise originated during active service?  

f.  Is it as likely as not (i.e., probability of 50 percent or greater) that any identified chronic right lower extremity disorder had its onset during active service; is related to the Veteran's inservice right lower extremity symptoms; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's lumbar degenerative disc disease with radiculopathy and other service-connected disabilities?  

Send the claims folders to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of his service-connected lumbar spine degenerative disc disease with radiculopathy and migraine headaches. All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner or examiners should further identify the limitation of activity imposed by the Veteran's lumbar spine degenerative disc disease with a full description of the effect of the disability upon his ordinary activities.  The examiner or examiners should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his lumbar spine should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner or examiners should express an opinion as to the impact of both the Veteran's lumbar spine degenerative disc disease with radiculopathy and migraine headaches upon his vocational pursuits.  

Send the claims folders to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that it is in compliance with the directives of this remand.  The reports should be returned to the examiner or examiners if they are deficient in any manner.  

6.  Then issue a SOC to the Veteran which addresses the issues of service connection for a chronic left lower extremity disorder and a chronic lung disorder claimed as the result of paint exposure and entitlement to a TDIU.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then adjudicate the Veteran's claims of entitlement to service connection for chronic head injury residuals to include brain damage, blackouts, and memory loss; chronic food poisoning residuals to include a gastrointestinal disorder and an impaired sense of taste; a chronic cervical spine disorder to include neck injury residuals; a chronic acquired psychiatric disorder to include PTSD and an adjustment disorder; and a chronic right shoulder disorder on a de novo basis and readjudicate the Veteran's claims of entitlement to service connection for a chronic right lower extremity disorder to include foot drag and increased evaluations for his lumbar spine degenerative disc disease with radiculopathy and migraine headaches.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


